Exhibit 10.16

 

Execution Version

 

SIXTH AMENDMENT TO CREDIT AGREEMENT

 

This SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Agreement”), dated as of
December 29, 2008, is by and among NOVA BIOFUELS SENECA, LLC, a Delaware limited
liability company (“Borrower”), each of the Lenders party hereto, WESTLB AG, NEW
YORK BRANCH, as administrative agent for the Lenders and WESTLB AG, NEW YORK
BRANCH, as collateral agent for the Senior Secured Parties.

 

PREAMBLE

 

WHEREAS, the Parties have entered into that certain Credit Agreement dated as of
December 26, 2007 (as amended, the “Credit Agreement”); and

 

WHEREAS, the Parties wish to amend certain of the terms in the Credit Agreement;
and

 

NOW, THEREFORE, in consideration of the mutual benefits to be derived and the
representations and warranties, conditions and promises herein contained, and
intending to be legally bound hereby, the Parties hereby agree as follows:

 


1.                                      DEFINITIONS AND INTERPRETATION


 

Unless otherwise expressly set forth herein, capitalized terms used in this
Agreement shall have the meaning set forth in the Credit Agreement.

 


2.                                      AMENDMENTS


 

2.1                                 Exhibit A (Defined Terms) of the Credit
Agreement is hereby amended by as follows (new text in bold and underlined, and
deleted text stricken out):

 


“ “CONVERSION DATE CERTAIN” MEANS JANUARY 30, 2009.”


 


3.                                      MISCELLANEOUS


 

3.1                                 Counterparts

 

This Agreement may be executed in two or more original copies and each such copy
may be executed by each of the Parties in separate counterpart, each of which
copies when executed and delivered by the Parties shall constitute an original,
but all of which shall together constitute one and the same instrument. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or portable document format (“PDF”) shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

--------------------------------------------------------------------------------


 

3.2                                 Governing Law

 

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York, United States of America, without reference to
conflicts of laws (other than Section 5-1401 of the New York General Obligations
Law).

 

3.3                                 Limited Purpose; Effect on Credit Agreement

 


3.3.1                        EXCEPT AS EXPRESSLY AMENDED HEREBY OR OTHERWISE
PROVIDED HEREIN, (A) ALL OF THE TERMS AND CONDITIONS OF THE CREDIT AGREEMENT AND
ALL OTHER FINANCING DOCUMENTS REMAIN IN FULL FORCE AND EFFECT, AND NONE OF SUCH
TERMS AND CONDITIONS ARE, OR SHALL BE CONSTRUED AS, OTHERWISE AMENDED OR
MODIFIED, AND (B) NOTHING IN THIS AGREEMENT SHALL CONSTITUTE A WAIVER BY THE
LENDERS OF ANY DEFAULT OR EVENT OF DEFAULT, OR SHALL CONSTITUTE A WAIVER BY THE
LENDERS OF ANY RIGHT, POWER OR REMEDY AVAILABLE TO THE LENDERS OR THE OTHER
SENIOR SECURED PARTIES UNDER THE FINANCING DOCUMENTS, WHETHER ANY SUCH DEFAULTS,
RIGHTS, POWERS OR REMEDIES PRESENTLY EXIST OR ARISE IN THE FUTURE.


 


3.3.2                        THE CREDIT AGREEMENT SHALL, TOGETHER WITH THE
AMENDMENTS SET FORTH HEREIN, BE READ AND CONSTRUED AS A SINGLE AGREEMENT.  ALL
REFERENCES IN THE CREDIT AGREEMENT AND ANY RELATED DOCUMENTS, INSTRUMENTS AND
AGREEMENTS SHALL HEREAFTER REFER TO THE CREDIT AGREEMENT, AS AMENDED HEREBY.


 

3.4                                 Effectiveness

 

This Agreement shall become effective, as of the date first written above, upon
the execution of this Agreement by each of the parties hereto.

 

3.5                                 Authority, Etc.

 

The execution and delivery by the Borrower of this Agreement and the performance
by the Borrower of all of its agreements and obligations under the Credit
Agreement as amended hereby are within its organizational authority and have
been duly authorized by all necessary organizational action on the part of, and
have been duly and validly executed by, the Borrower.  Except as otherwise
addressed in this Agreement, the Borrower represents and warrants that, upon the
effectiveness of this Agreement, no Default or Event of Default has occurred and
is continuing as of the date hereof.

 

[The remainder of this page is intentionally blank.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed and delivered this Sixth Amendment
to Credit Agreement as of the date first above written.

 

 

 

NOVA BIOFUELS SENECA, LLC,

 

as Borrower

 

 

 

 

 

By:

/s/ Kenneth T. Hern

 

 

Name: Kenneth T. Hern

 

 

Title:  President

 

--------------------------------------------------------------------------------


 

 

WESTLB AG, NEW YORK BRANCH,

 

as Lender

 

 

 

 

 

By:

/s/ Martin Livingston

 

 

Name:

Martin Livingston

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

By:

/s/ Christopher Nunn

 

 

Name:

Christopher Nunn

 

 

Title:

Director

 

 

 

 

 

 

 

WESTLB AG, NEW YORK BRANCH,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Martin Livingston

 

 

Name:

Martin Livingston

 

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Christopher Nunn

 

 

Name:

Christopher Nunn

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

WESTLB AG, NEW YORK BRANCH,

 

as Collateral Agent

 

 

 

 

 

By:

/s/ Martin Livingston

 

 

Name:

Martin Livingston

 

 

Title:

Managing Director

 

 

 

By:

/s/ Christopher Nunn

 

 

Name:

Christopher Nunn

 

 

Title:

Director

 

 

 

 

 

WESTLB AG, NEW YORK BRANCH,

 

as Issuing Bank

 

 

 

 

 

By:

/s/ Martin Livingston

 

 

Name:

Martin Livingston

 

 

Title:

Managing Director

 

 

 

By:

/s/ Christopher Nunn

 

 

Name:

Christopher Nunn

 

 

Title:

Director

 

--------------------------------------------------------------------------------